 1
 2
 3
 4                                                                               JS-6
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     CHRISTOPHER L. SEAMSTER,                       Case No. 2:16-cv-07779 PA (RAO)
12
                                       Plaintiff, ORDER
13
                  v.
14
15   J. SOTO, et al.,
16                                 Defendants.
17
18        Plaintiff Christopher Lee Seamster is appearing pro se in this civil-rights
19   action pursuant to 42 U.S.C. § 1983.
20        On October 30, 2019, the parties filed a stipulation to dismiss this action with
21   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
22   (ECF No. 104.)
23        Rule 41(a)(1)(A)(ii) provides, in pertinent part, that, “the plaintiff may dismiss
24   an action without a court order by filing . . . a stipulation of dismissal signed by all
25   parties who have appeared.” A voluntary stipulation to dismiss an action pursuant
26   to Rule 41(a)(1)(A)(ii) automatically terminates the action without operation of a
27   court order. Black Rock City, LLC v. Pershing Cty. Bd. Of Comm’rs., 637 F. App’x
28
                                                1
 1   488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
 2   1074, 1077 (9th Cir. 1999)).
 3         In this case, Plaintiff and counsel for Defendant B. Legier have signed and
 4   dated a stipulation to dismiss this action, and filed it with the Court. In light of the
 5   parties’ stipulation for voluntary dismissal, this action is terminated by operation of
 6   law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). All
 7   pending deadlines are terminated. Each party is to bear its own litigation costs,
 8   fees, and expenses of any type, including attorney’s fees.
 9         The Clerk of the Court is hereby directed to close this case pursuant to the
10   parties’ stipulation.
11         IT IS SO ORDERED.
12
13
14         Dated: ________________
                   October 30, 2019             ____________________________
                                                        Percy Anderson
15
                                                   United States District Judge
16
17   LA2016504152
     Proposed Order.docx
18
19
20
21
22
23
24
25
26
27
28
                                                2
